225.	I should like first of all to take this opportunity to congratulate Mr. Kittani, on behalf of the Government of Maldives and my delegation, on his election to the high office of President of the thirty-sixth session of the General Assembly.
226.	We see in him a man of distinction and remarkable experience attained through long association with and involvement in the work of the United Nations, and we see in him the representative of one of the leading and prominent members of the nonaligned movement and of the Organization of the Islamic Conference, with which the Maldives has fraternal and close relations.
227.	I should like to express at the same time my country's heartfelt gratitude to the outgoing President, Mr. Riidiger von Wechmar, who discharged the duties of his office in an outstanding manner.
228.	I also wish to thank the Secretary-General for his continued dedication to the cause of the United Nations and his commitment to international peace and stability.
My delegation wishes him well in carrying out his important task.
229.	It gives me great pleasure to welcome, on behalf of my delegation, Vanuatu and Belize to membership in the Organization, thus marking a further step towards complete decolonization and the attainment of universality by the United Nations.
230.	The world is again passing through a disturbing stage in which tension prevails and is deepening and attaining everywhere alarming proportions. At this time one could simply say that the daring trend of interference in the internal affairs of sovereign and independent countries and the irresponsible return to the arms race are the major causes of the deterioration in the international climate, while the world community is suffering from the longstanding ailments of mistrust, fear and deliberate injustice. A few years ago we were heartened by the spirit of, detente, by the development of a positive dialog between the superPowers, and by the trend of a general consensus that the disaster of another world war must be avoided. But now we see that, instead of consideration for mutual interest and respect for shared opinion, naked aggression has become fearfully frequent. The right of people to self-determination and freedom is being denied by those who continue to defy the cause of justice and human dignity.
231.	The recent acts by South Africa against the people of Namibia and the neighboring independent African States, and the escalation of military action by Israel against the Palestinian people and the neighboring Arab countries, could be seen as symptoms of an added malignancy in the international atmosphere. The aggressors appear to be protected in the interests of the mighty and powerful. Similarly, we see foreign troops which intervened to change the course of events in Afghanistan and Kampuchea, and in many other places in Africa and Asia, stubbornly remaining in those countries despite repeated calls for the world community for them to withdraw and let the peoples of those countries determine their destinies.
232.	Then comes a round of the arms race in which the superPowers are engaged not only in developing new types of destructive weapons, but also in a dangerous effort to use outer space for their military advantages. For the world community, even the thought of a nuclear war, however limited it may sound, is a nightmare. We feel that serious and immediate efforts must be made to decrease the continually rising international tension, which is driving the promoters of the arms race to a devastating frenzy. There is no justification at all for the technologically developed Powers to enter into an arms production process in which enormous financial resources are deployed while the world economy and even the domestic economies of individual countries are suffering from the difficulties of the current economic crisis. Unless all these developments are presumed to be a game where the only players are the superPowers and the spectators are the rest of the human race, there is no meaning to this irrational and inhuman trend.	! .
233.	The international community has had enough bitter experiences in the past when the logic of supremacy, domination and colonization prevailed. We should like to believe that the world community, which includes the big and the small, the rich and the poor; is now mature enough to appreciate the dangers of war and the virtues of peace and peaceful coexistence. It is the responsibility of all nations to contribute to world peace and stability. The principles of peace, justice and equality are clearly prescribed in the Charter of the United Nations. It is our solemn duty to uphold those principles and to fulfil our commitments to the human race.
234.	Maldives continues to be guided by the policy of nonalignment and has always endeavored humbly to contribute its modest share in order to strengthen the effectiveness of the United Nations, which remains the most prominent forum for solving international issues and consolidating the efforts of the world community towards justice and equality. It is our firm belief that the capabilities of the United Nations to move effectively into the areas of its sacred mandate should be increased. That will be possible only when the Member States fully recognize the efforts and appreciate the role of the United Nations in global issues and accept the virtues of common interest and the facts of universal partnership.
235.	The question of Namibia has reached a stage where vigorous efforts have to be made and effective measures taken to compel South Africa to accept world opinion and yield to the legitimate will of the Namibian people. We should by no means remain mere spectators while the Pretoria regime escalates its oppression of the Namibian people and even crosses international borders at will. Maldives remains committed to support the Namibian people in whatever way it can in their struggle for self-determination and freedom under the leadership of their national liberation movement, SWAPO, and will support any measure taken by the world community, collectively or individually, towards the achievement of the independence of Namibia. It is our hope that soon we shall be celebrating the end of this complex episode, as we did not so long age in the case of Rhodesia, and other colonial territories in Africa.
236.	The situation in the Middle East has deteriorated during the last one and a half years with the continuation of the Israeli occupation of the Arab territories and its persistent aggressive policies against the Palestinian people, who are fighting for their legitimate right to a fully sovereign and independent nation of their own, which cannot be denied under any decent human consideration. The recent indiscriminate bombing of Lebanon by Israel and the newly organized terrorist activities aimed at the liquidation of the Palestinian struggle are further evidence of a policy of callous disregard for the norms of international behavior. The events which continue to occur in the area make us believe that unless firm measures are taken towards bringing an end to the Israeli occupation and towards the solution of the Palestinian issue, the Middle East will remain a dangerous hotbed of tension, affecting not only that region but also the whole world.
237.	I should like to make special reference to the totally unprovoked attack by the Israeli forces on the Iraqi nuclear plant, which clearly demonstrated the dangerous strategic policies adopted by Israel with absolute disregard for the principles accepted by the world community, including the closest friends of Israel.
238.	During this session we are coming back to discuss the outstanding issue of Palestine, and I presume that we are going to reiterate again our firm belief in the legitimate right of the Palestinians to self-determination, without thereby making any further progress in solving the real issue of the Palestinian people.
239.	My delegation shares the view with many other delegations that the Middle East is the most potentially dangerous region in the world. And if we arc concerned about the preservation and maintenance of world peace, it is imperative that we make still greater efforts to solve the question of Palestine without any further delay. A solution to the issue cannot be reached unless Palestinians arc given the full right to express their free will through their legitimate representatives, the PLO, in all deliberations concerning this serious and complex issue. We will not believe that there is a partial solution to the problem that can be worked out unilaterally or bilaterally without their participation. Maldives remains fully committed to supporting the Palestinians in their struggle to return to their homeland and establish their own nation.
240.	I referred at the beginning of my statement to the new trend of. intervention in internal affairs of independent nations. We can count many incidents of this unacceptable behavior during the past few years, which range from covert plotting to overthrow Governments to blatant military interventions to change the political status and history of countries. As far as my Government is concerned, we perceive these acts of intervention with very grave concern, whether they are committed by a country in the West or in the East, and under any pretext. We feel that while the idea itself is bad enough, the prevailing international atmosphere demonstrates a lack of confidence among the countries, in each other, thus confusing an already difficult situation where no steps could be taken to determine if such an intervention took place for the purpose of helping the Government of a country or for the purpose of domination.
241.	I do not want to repeat the views of my country concerning the presence of foreign troops in Afghanistan and in Kampuchea, views which have been made clear on previous occasions and are reflected in our stand in the Assembly, within the nonaligned movement and in the Organization of the Islamic Conference. I shall only stress again our firm belief in the principles of the Charter of the United Nations which deplore interference or intervention in the internal! affairs of sovereign States and guide us to solve conflicts and issues through peaceful means.
242.	While talking about the solution of conflicts by peaceful means, I wish to refer to the yet unresolved question of Korea. My Government feels that all efforts must be made, collectively and individually, to facilitate the continuation of the dialog between North Korea and South Korea for the purpose of achieving a peaceful reunification as envisaged by the Korean people themselves without arty foreign interference.
243.	Similarly, I wish to. reiterate our support for the people of Cyprus in their efforts to consolidate their independence within the framework of national unity with equal rights for all citizens.
244.	My delegation believes that the creation of nuclear weapon-free zones is a rational and effective measure towards world peace. In this context, we supported the proposal to establish a nuclear-free zone in South Asia, which we hope will eventually cover a wider region, or at least will pave the way to creating more subregional nuclear-free zones in Asia and the Pacific.
245.	As far as the Indian Ocean is concerned, Maldives is committed to continuing its policies of nonalignment, as it is determined to keep its territories free from nucleai weapons and not to permit any foreign military bases within its territories. Furthermore, Maldives will continue to work with the littoral States and hinterland States of the Indian Ocean towards the achievement of the objective of making the Indian Ocean a zone of peace. It is our earnest hope that, through cooperation between the countries of the Indian Ocean and the other concerned Powers, we will be able to find practical ways of fulfilling the aspiration of our peoples regarding this important issue.
246.	Turning to the international economic situation, we feel that the commencement of the NorthSouth dialog is essential and that we should not spare any efforts within the framework of the United Nations and with the regional organizations to overcome the disparities of the present economic situation. Reason clearly shows that no single nation, whatever its economic capacity or technological advancement, can build its economy in isolation from the rest of the world. The United Nations is now fully aware of all the dimensions of the problem of the gap between the rich and the poor nations. It would be quite wrong to believe that it is the responsibility of the developing countries to rectify the faults in the current economic situation. The painstaking efforts of the developing countries in the South and the very survival of the least developed countries depend heavily on the establishment of a new international economic order based on equality and justice. Hence it is only fair to expect an early resolution of the remaining difficulties that impede the launching of the global negotiations under the auspices and within the framework of the United Nations.
247.	Despite the adverse attitudes shown by a few developed countries, the deliberations which have taken place under the auspices of the United Nations since the inception of the idea of a new international economic order have led to positive results, and we look forward to greater progress. We hope that the forthcoming International Meeting on Cooperation and Development at Cancun will be a further step towards the realization of a new international economic order, based on mutual benefit and cooperation.
248.	We are also pleased to note that at the United Nations Conference on the Least Developed Countries, which was recently held in Paris, it was possible to project the magnitude of the problems faced by the least developed among the developing countries. The least developed countries are resolute in their efforts to improve the social and economic conditions of their peoples, and have already embarked upon ambitious development projects in their countries. However, as we all agree, their efforts and resources alone will not be sufficient for the implementation of those projects. To meet the immediate requirements for assistance to the least developed countries for the first half of the decade and greater requirements later in the decade, the international community, and particularly the developed countries, should increase their concessional assistance at least fourfold by 1990 as compared to the level reached in the late 1970s. At the same time, we feel that there is a need to look back at the criteria on which aid flow is decided. Maldives, being one of the smallest and poorest among the least developed countries, faces difficulties arising from the existing criteria, which are sometimes ineffective and often do not look after the needs of the smaller countries. Donors, including the international agencies, may decide on the quantity of aid on a purely per capita basis, with the result that countries that cannot count their population in millions are left out in the cold. Maldives does not want to remain for ever a least developed country. However, because of our limited resources, on the one hand, and the difficult geographic and demographic conditions of the country, on the other, we face a dilemma in our efforts to come out of the present situation without depending considerably on external assistance. We are indeed grateful to all the countries and international agencies which are assisting us in the development process and we hope their support will continue.
249.	Before the conclusion cf my remarks, I wish to reiterate my country's commitment to upholding the principles and the objectives of the United Nations, with their inherent implications of responsibility towards peace and justice and international cooperation. The Maldivian people will continue to work with the United Nations and the world community as a whole for the fulfillment of these lofty objectives.
250.	I hope this session will be a successful one.
